Citation Nr: 1451358	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.
 
3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988, and from May 1995 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for intervertebral disc syndrome of the lumbar spine.  

In an April 2013 decision and remand, the Board noted that a January 2009 rating decision had granted service connection for radiculopathy of the left lower extremity, and a June 2012 rating decision had granted service connection for radiculopathy of the right lower extremity.  The Board stated that since these conditions were each manifestations of the Veteran's service-connected intervertebral disc syndrome, it would adjudicate the claim for an increased rating for radiculopathy of each lower extremity.  The Board denied an increased initial evaluation for each disability.  

The Veteran appealed the denials of increased initial evaluations for left and right lower extremity radiculopathy to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion).  By order dated in December 2013, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

In April 2013, the Board remanded the issue entitlement to TDIU for additional development.  A December 2013 supplemental statement of the case (SSOC) denied the issue, and the claim is again before the Board. 

In a February 2014 statement, the Veteran reported that he had spent approximately two months of the past year bedridden as a result of his service-connected back disability.  He was able to start walking again in January 2014, after having received his medications from VA.  The Board considers this correspondence to be a claim for an increased evaluation for intervertebral disc syndrome of the lumbar spine.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that the Board's April 2013 decision found that the medical findings for each lower extremity were essentially the same, despite recognizing that in July 2010 a VA examiner reported that the Veteran had left drop foot.  The Joint Motion stated that a remand was warranted for the Board to address this evidence.  

In this regard, the Board observes that a June 2010 VA examination report and an October 2010 VA physical examination report are negative for complaints, symptoms, findings or diagnoses related to left drop foot.  The Board finds that the conflicting evidence in this case warrants another VA examination of the Veteran's lower extremities. 

In addition, the Joint Motion noted that a July 2010 VA examination report notes urinary incontinence, an October 2010 VA medical record provides an assessment of urinary incontinence, an October 2010 [VA] medical report states that the Veteran did not suffer from bladder dysfunction and a September 2011 [VA] medical note states that the Veteran had no bladder incontinence.  The Joint Motion stated that on remand, the Board should consider and discuss the potential applicability of 38 C.F.R. § 4.71(a), the General Rating Formula for Diseases and Injuries of the Spine, Note (1) (Note (1)) in light of the evidence in the July and October 2010 medical reports.  

The Board finds that in light of the conflicting evidence, and in order to properly consider and discuss Note (1), another VA neurological examination of the Veteran is required.  

Turning to the Veteran's TDIU claim, the December 2013 SSOC observed that the Veteran failed to report for an October 2013 VA examination, or offer good cause for having missed it.  In the February 2014 statement, the Veteran explained that he was unable to attend the October 2013 VA examination due to his service-connected back disability, which caused him to be bedridden.  He called the El Paso VA Medical Center approximately 2 hours before the examination to tell them he could not attend.  The examination was rescheduled for December 2013.  Approximately one day before the December 2013 VA examination, the Veteran told VA he could not attend because he was bedridden.  

The Board finds that the Veteran's failure to report for his VA examinations was due to a good cause.  38 C.F.R. § 3.655.  The Veteran should be provided another VA examination.  

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to evaluate the status of the Veteran's service-connected radiculopathy of the right and left lower extremities.  The claims folder should be made available to the examiner in conjunction with the examination.

The examiner should identify all manifestations of the radiculopathy, to include whether the Veteran has drop foot of either foot, and whether he has any bladder dysfunction or urinary incontinence.  

The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (intervertebral disc syndrome of the lumbar spine, evaluated as 40 percent disabling; residuals of an injury to the medial collateral ligament of the right knee, 10 percent; radiculopathy of the left lower extremity, 10 percent; radiculopathy of the right lower extremity, 10 percent; tinnitus, 10 percent; residual scar status post-surgical fusion, noncompensable; and for erectile dysfunction, noncompensable) Detailed rationale is requested for the opinion provided. 

In providing the opinion, the examiner should consider an April 2014 report of C.K.W., Certified Rehabilitation Counselor.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the Veteran's claims for an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity and a TDIU.

In adjudicating the radiculopathy claims, the AOJ should consider the potential applicability of 38 C.F.R. § 4.71(a), the General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.  

4.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



